Dismissed and Memorandum Opinion filed July 14, 2005








Dismissed and Memorandum Opinion filed July 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00467-CV
____________
 
STEVE COLLINS and 3415 KATY
FREEWAY, INC., Appellants
 
V.
 
GERALD HOPKINS and MORGAN JOHNSON, Appellees
 

 
On Appeal from the
61st District Court
Harris County, Texas
Trial Court Cause
No. 04-62394
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an order denying a request
for a temporary injunction, signed May 11, 2005.
On July 6, 2005, the parties filed an agreed motion to
dismiss the appeal because the trial court has now reconsidered its May 11,
2005 order, and has issued a temporary injunction.  Accordingly, the appeal is moot.  The motion is granted.
The appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 14, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.